 26DECISIONSOF NATIONALLABOR RELATIONS BOARDNorthwestGalvanizingCo.andInternationalBrotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers,Welders and Helpers ofAmerica,Local 104. Case 19-CA-3585October 31, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNUpon charges filed on February 6, 1967, byLocal 104, International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers,Welders and Helpers of America, herein called theUnion, the General Counsel of the National LaborRelations Board, by the Regional Director for Re-gion 19, issued a complaint dated April 28, 1967,against Northwest Galvanizing Co., herein calledthe Respondent, alleging that the Respondent hadengaged in and was engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. An amendment to thecomplaint was issued on June 5, 1967. Copies ofthe charge, complaint, amendment to the complaint,and notice of hearing before a Trial Examiner wereduly served upon the Respondent.The complaint alleges in substance that theRespondent is a successor to Isaacson Iron Works,Inc.,Young Iron Works Division (herein calledIsaacson), and that Respondent violated the Act inthat it unlawfully refused to recognize and bargainwith the Union which had been accorded recogni-tionby Isaacson as the exclusive bargainingrepresentative in an appropriate unit. The com-plaint further alleges that Respondent violated theAct by refusing to assume and honor the collective-bargaining agreement in effect between Isaacsonand the Union, by instituting unilateral changes inwage rates and benefits, by negotiating directly withemployees, and by transferring unit employees toanother plant without sufficient notification to theUnion and without affording the Union an opportu-nity to bargain over said move. On May 12, 1967,Respondent filed an answer admitting certain al-legations in the complaint, affirmatively pleadingcertain facts and denying the commission of any un-fair labor practices alleged in the complaint, asamended.On July 24, 1967, all parties to this proceedingentered into a stipulation by which they waived ahearing before a Trial Examiner and the issuance byhim of a Trial Examiner's Decision and Recom-mended Order and agreed to submit the case to theBoard for findings of fact, conclusions of law, andan order, based upon a record consisting of thecharge, the complaint, the answer, the exhibits, andthe stipulation of facts. On August 7, 1967, theBoard approved the stipulation and ordered theproceedings transferred to the Board. Thereafter,the General Counsel, the Charging Party, and theRespondent filed briefs, and the Charging Partyfiled a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the basis of the stipulation, the briefs, andthe entire record in this case, the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Washington corporation,maintains its principal place of business at 429South 96th Street, Seattle, Washington, where it isengaged in the galvanizing of metal. During the pastyear, the Respondent, in the course and conduct ofits business operations, has purchased and causedto be transported and delivered to its places of busi-ness in Seattle, Washington, directly from pointsoutside the State of Washington, goods and materi-als valued in excess of $50,000. We find that theRespondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatitwill effectuate the policies of the Act to assert ju-risdiction herein.II.THELABOR ORGANIZATION INVOLVEDLocal 104,International Brotherhood of Boiler-makers, Iron Shipbuilders,Blacksmiths,Forgers,Welders and Helpersof America,isa labor or-ganization as defined in Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESIn their stipulation, the parties stated that:Respondent has operated a galvanizing plant at429 South 96th Street, Seattle, Washington (hereincalled the main plant), since 1964. In 1965, Respond-ent began an expansion program which eventuallynecessitated the construction of a new building atthemain plant and the acquisition of additionalequipment and employees. Prior to October 1966,the main plant consisted of a building which housedtwo assembly lines (utilizing six men each) andRespondent's offices, and a separate building on thepremises where special sandblasting jobs were per-formed. Respondent operated three shifts a daywith a foreman in charge of each. The main planthad a total complement of approximately 35production employees who were not and havenever been represented by any labor organization.168 NLRB No. 6 NORTHWEST GALVANIZING CO.27The Isaacson Corporation has a plant at 8531EastMarginalWay South, Seattle, Washington,consisting of a number of buildings where it is en-gaged in the manufacture and fabrication of metalobjects. Since 1947, the Union has had collective-bargaining agreements with Isaacson covering em-ployees of Isaacson's galvanizing shop, fabricationshop, and forge shop and melt shop, with a comple-ment^of 150 employees. Several other labor or-ganizationshave collective-bargaining agreementscovering other units of Isaacson employees. Isaac-son isa member of Washington Metal Trades, Inc.,an employer association which represents Isaacsonin collective bargaining with the Union. The lastsuch collective-bargaining agreement ran fromApril 1, 1965, to April1, 1968. Respondent is nota member of Washington Metal Trades, Inc.The Isaacson galvanizing shop, located in aseparate building within the Isaacson plant com-plex, was comprised of one production line with 13employees, including a foreman, whose duties wereapproximately the same as those of Respondent'sforemen, and a superintendent.On or about October 1, 1966, Respondent andIsaacson entered into a sales agreement wherebyRespondentpurchased Isaacson'sgalvanizingoperation and equipment and Isaacson discon-tinued its galvanizing division. Under the agree-ment, Respondent, who had begun the constructionof a new building at its main plant for the utilizationof this equipment, was permitted to operate theequipment in place until Respondent's new buildingwas completed but in any event was to vacate thepremises by September 1967, so that Isaacsoncould use the area for expansion of its other depart-ments. Respondent also agreed to perform Isaac-son's galvanizing work for 5 years, to completeIsaacson's pending orders, to employ Isaacson'sgalvanizing division employees, and to retain, asconsultant, Isaacson's superintendent for 90 daysafter the acquisition.Upon taking over on October 1, 1966, Respond-ent continued galvanizing operations at the Issac-son site without cessation. It retained Isaacson's 13employees including the foreman,Christensen. Im-mediately upon takeover Respondent temporarilyclosed down for repairs one of its production linesat its main plant and transferred six of its main plantemployees to the Isaacson site, including aforeman. Two new employees were hired. There-upon, Respondent began a two-shift operation in-stead of the one-shift formerly run by Isaacson.One shift was headed by Christensen and one bytheforeman from Respondent'smain plant.Respondent, contrary to the provisions of the col-lective-bargaining agreement between the Unionand Isaacson, made no pension and welfare pay-ments for the former Isaacson employees, nor didRespondent require its employees to be membersof the Union. The employees at the Isaacson gal-vanizing site were all placed on the Respondent'spayroll and were paid according to Respondent'swage scales which amounted to an increase overtheir former contract wages. The Isaacson em-ployees were also placed under Respondent's em-ployee benefit program, which consisted of a KingCounty Medical Service contract paid by Respond-entwith family benefits partially paid by em-ployees. These changes in terms and conditions ofemployment were made without prior consultationwith the Union.When Respondent took over Isaacson's galvaniz-ing operation, it completed Isaacson's work orders.Further, it performed galvanizing for Isaacson ona contract basis. Respondent and Isaacson used thesame type production line in the galvanizingprocess, except that different type cleaning tankswere used.The Union was first informed of the sale of Isaac-son's galvanizing operation in early October 1966,when Union Business Agent Charleson visited thegalvanizing shop at the Isaacson site and was in-formed by Foreman Christensen of Respondent'spurchase. Christensen also informed Charleson thatthe galvanizing equipment would eventually bemoved to Respondent'smain plant when its newbuilding was completed. Other than requests byCharleson directed to Christensen that a con-ference be set up with Respondent's president,Rouleau, no demands were made by the Union onRespondent until January 16, 1967. On January 16and 24, 1967, William Roberts, the attorney for theUnion, sent letters to Respondent and to Re-spondent'sattorney,respectively,demandingacknowledgement from Respondent that it wasbound by the collective-bargaining agreementcovering the former Isaacson employees. The attor-neys for the Union and for Respondent met onJanuary 31, 1967. Union Attorney Roberts againasked Respondent "to acknowledge the agreementin toto"and Respondent declined. Roberts refusedto discuss portions of the contract separate from thecontract as a whole.About May 1, 1967, Respondent began to closedown its galvanizing operations at the Isaacson siteand merged it with that at the main plant. The em-ployees from the Isaacson site were placed in vari-ous shifts under the main plant foremen. Ten ofthese employees were among the 13 employees for-merly working for Isaacson. The interspersing ofthese employees at the main plant raised the total'productionpersonnel there to 50. ForemanChristensen, a shipping clerk, and two maintenancemen were left at the Isaacson to expedite thedismantling of equipment to be sent to the mainplant,the cleaning and the shipping of remainingstock to customers. Respondent will make use ofvarious equipment formerly used by Isaacson andwill hire about 15 additional employees.TheGeneralCounsel contends that "Not- 28DECISIONSOF NATIONALLABOR RELATIONS BOARDwithstanding Northwest's intention ultimately to in-tegrate the Isaacson operation with the existingfacilities at its main plant, it continued the Isaacsonoperation upon its acquisition without hiatus, usingthe same galvanizing process and the same equip-ment with the same employees at the same locationfor at least 7 months of the 12-month period pro-vided in the purchase agreement. During thatperiod at least, the represented unit remainedclearlyidentifiableandnot integratedwithNorthwest'sotheroperations...thereforeRespondent must be viewed as a successor hereinobligated to bargain with the union within the pur-view ofChemrock Corp.,151NLRB 1074."Moreover, General Counsel contends, "Respond-ent is legally bound to the collective-bargainingagreementbetween its predecessor and theUnion."'Finally,GeneralCounsel urges thatRespondent's unilateral changes in wages and otherterms and conditions of employment, describedabove, and Respondent's failure to notify and bar-gain with the Union over the removal of the formerIsaacson operation to Respondent's main plant,were violative of Section 8(a)(5) and (1) of the Act.The Charging Party filed a brief which, in sub-stance, supports the contentions of the GeneralCounsel.Respondent argues that it is not a successor tothe Isaacson Corporation. Respondent contendsthat:The entire transaction between Respondent andIsaacson contemplated that Isaacson wasselling equipment used in only a very minorpart of Isaacson's business affecting less than10 percent of Isaacson's employees who werecovered by the labor contract and that it wascontemplated that the Respondent, as soon asitwas physically able, would remove the equip-ment from the Isaacson property where Isaac-son continues to engage in the major portion ofits business and employ the major number of itsemployees.From the very beginning thetransaction was understood to contemplate atotal removal of the galvanizing equipment andoperation from the Isaacson plant to the exist-ing plant of Respondent. When the Isaacsonequipment was removed to Respondent's plantand 10 of Isaacson's former employees werebrought there to be integrated into Respond-ent'soperations, the former Isaacson em-ployees represented only 20 percent of theRespondent's employees engaged in the gal-vanizing business.There is no identity ofownership, management, supervision, key per-sonnel, names, customers or public image ofthe business. The buyer and the seller are asthey were prior to October 1, 1966, separateindependent organizations carrying on two un-related businesses.Respondent also regards as significant the fact thatthe galvanizing operation taken over from Isaacsonemployed only 13 of the 150 Isaacson employeescovered by the contract.2 It points out that the con-tract in question was "negotiated in a multiem-ployer contract negotiation conducted by an agencyto which the Respondent has never belonged."3It is well settled that, where there is substantialcontinuity in the identity of the employing enter-prise, the purchasing employer is bound to recog-nize and bargain with the incumbent union.4 Wehave considered General Counsel's argument thatat least during the 7-month period, when Respond-ent conducted galvanizing operations at the Isaac-son plant, the factual setting was similar to those inwhich the Board has found successorship. Indeed,under other circumstances, these factors might wellbe controlling. However, in view of the somewhatunique circumstances of this case, we find that acontention of successorship with bargaining liabilitycannot be sustained.We deem it highly significant that Respondenthere did not purchase a business, but purchased foraddition to its already existing business the equip-ment utilized as a small part of the overall Isaacsonoperation. This is not a case in which the buyer as-sumes control of the seller's business and later de-cides to move elsewhere. The equipment purchasewas part of a long term expansion program ofRespondentwhich temporarilyutilizedthepremises of the seller of that equipment until itsown facilities were sufficiently expanded to permitconsolidation thereof with its own identical opera-tion.Moreover, the additional galvanizing em-ployees of Isaacson represented a 25-percent incre-ment to Respondent's employees engaged in thesame operation. While not determinative, we notethat the employees working in the galvanizingoperation purchased by Respondent constitutedless than 10 percent of the employees in the Isaac-son bargaining unit which in turn was bargained forI In support of this contention,theGeneral Counsel relies on theSupreme Court decision inJohn Wiley &Sons, IncvDavid Livingston,376 U S 543, and the decision of the Ninth Circuit Court of Appeals inWackenhut Corp v Plant Guards,332 F 2d 954, both involving Section301 actions. In view of our disposition of the case, we find it unnecessaryto pass on this contention2The Charging Party, in its reply brief, contends that the Stipulation ofFacts does not support the inference that the employees in the galvanizingshop were part of a much larger unit We conclude that the stipulationamply supports Respondent's contention in this regard3Respondent makes various other contentions to support its positionthat its conduct does not fall within the proscriptions of Section 8(a)(5)However, since we view the above-cited arguments as dispositive of thecase, we confine our discussion to these contentions4Randolph Rubber Company, Inc ,152 NLRB 496, and cases citedtherein NORTHWESTGALVANIZING CO.on a multiemployer basis.5 Under all the circum-stances, we view the transaction as an addition toRespondent's existing business rather than a con-tinuation of the seller's operation. Accordingly, wefind that Respondent has not become the successorto Isaacson, but rather has merely engaged in an ex-pansion of its own business.Our decision here is not to be construed as hold-ing that the purchaser of a business can avoid hislegal duty to recognize and bargain with the unionthat represented the employees of the seller by thesimple and expedient method of announcing in ad-vance his intent to move.6 Nor do we hold that apurchase must encompass the entire business of aseller.'We do hold that, to find successorship sup-'But cfDowntown Bakery Corporation,139 NLRB 1352, enforce-mentdenied 330 F 2d 921 (C A 6)29porting a bargaining obligation, the totality of thecircumstancesmust warrant a finding that thepurchase-sale transaction was merely a change inthe ownership of an existing and continuing busi-ness operation.Since any violation of the Act by Respondentrests upon a finding that Respondent is a successorto Isaacson, and since the record herein establishesthat Respondent is not Isaacson's successor, weshall dismiss the complaint in its entirety.ORDERIT IS ORDERED that the complaint herein be, andit hereby is, dismissed.'CfDie Supply Corp ,160 NLRB 13267CfRoyal BrandCutlery Company,122 N L R B 901